
	
		I
		112th CONGRESS
		1st Session
		H. R. 2597
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2011
			Mr. Pallone (for
			 himself, Mrs. Maloney, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the International Claims Settlement Act of 1949
		  to allow for certain claims of nationals of the United States against Turkey,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American-Owned Property in Occupied
			 Cyprus Claims Act.
		2.International
			 Claims Settlement ActThe
			 International Claims Settlement Act of 1949 (22 U.S.C. 1621 et seq.) is amended
			 by adding at the end the following new title:
			
				VIIIClaims against
				Turkey
					801.PurposeThe purpose of this title is to provide for
				the determination of the validity and amounts of claims against Turkey that
				arise out of the continued exclusion of nationals of the United States from
				property such nationals own that is located in those portions of the territory
				of Cyprus that Turkey occupies. This title shall not be construed as
				authorizing or as any intention to authorize an appropriation by the United
				States for the purpose of paying such claims.
					802.DefinitionsAs used in this title:
						(1)ClaimantThe
				term claimant means any national of the United States who files a
				claim under this title.
						(2)Claims
				FundThe term Claims
				Fund means the claims fund described in section 808(a).
						(3)CommissionThe
				term Commission means the Foreign Claims Settlement Commission of
				the United States.
						(4)CyprusThe
				term Cyprus means the Republic of Cyprus.
						(5)National of the
				United StatesThe term national of the United States
				means—
							(A)a natural person who is either a citizen
				of the United States or an alien lawfully admitted for permanent residence to
				the United States;
							(B)a natural person who acquired title to
				property in Cyprus through intestate or testate succession under the laws of
				the United States or of any State, the District of Columbia, the Commonwealth
				of Puerto Rico, or any territory or possession of the United States from or
				through a natural person described in subparagraph (A); or
							(C)a corporation or other legal entity that is
				organized under the laws of the United States or of any State, the District of
				Columbia, the Commonwealth of Puerto Rico, or any territory or possession of
				the United States, if one or more natural persons described in subparagraph (A)
				own, directly or indirectly, 50 percent or more of the outstanding capital
				stock or other beneficial interest of such corporation or entity.
							(6)PropertyThe term property means any
				real property or any right or interest in real property, including any
				leasehold interest, held under the laws of Cyprus and located in any portion of
				the territory of Cyprus that is occupied by Turkey.
						(7)TurkeyThe
				term Turkey means—
							(A)the Republic of
				Turkey;
							(B)any political
				subdivision, agency, or instrumentality of the Republic of Turkey, including
				the Turkish Armed Forces;
							(C)any agent of the Government of Turkey, or
				any unincorporated association that purports to discharge any function of a
				nation-state under the auspices of the Republic of Turkey, including the
				unincorporated association known as the Turkish Republic of Northern
				Cyprus;
							(D)any organization that purports to be a
				political subdivision, agency, or instrumentality of the unincorporated
				association known as the Turkish Republic of Northern Cyprus;
				and
							(E)any natural person
				or legal entity that purports to claim or hold any title or right to property
				described in paragraph (6) under the alleged authority of any entity described
				in of subparagraph (A), (B), (C), or (D).
							803.Commencement of
				negotiations by the Secretary of State
						(a)In
				generalThe President is urged to authorize the Secretary of
				State to commence negotiations with Turkey and to continue such negotiations
				until an agreement is reached with respect to the payment by Turkey of claims
				certified under section 806.
						(b)Requirement To
				receive claimsThe Commission shall receive claims under section
				804, determine the validity of such claims, and make awards under section 804
				as of the effective date of the American-Owned Property in Occupied Cyprus
				Claims Act without regard to whether or not—
							(1)the President
				authorizes the Secretary of State to commence the negotiations to which
				subsection (a) refers; and
							(2)if the President
				does authorize the Secretary of State to commence such negotiations, the
				Secretary of State commences such negotiations.
							804.Receipt and
				determination of claims
						(a)Determination of
				claims
							(1)In
				generalSubject to paragraph (2), the Commission shall receive
				and determine in accordance with applicable substantive law, including
				international law, the validity and amounts of claims by nationals of the
				United States against Turkey arising on or after July 20, 1974, for the fair
				rental market value of the use and continued occupation by Turkey of property
				located in the territory of Cyprus that—
								(A)is owned by such
				nationals under the laws of Cyprus; and
								(B)at the time the
				exclusion from or occupation of the property began, was owned wholly or
				partially, directly or indirectly, by nationals of the United States under the
				laws of Cyprus.
								(2)LimitationThe
				Commission shall reduce the dollar amount of the fair rental market value of
				each claim to the extent that possession of the property has been restored to
				the claimant or the claimant has received actual and adequate compensation for
				the use and occupation of the property from any source on account of the same
				loss or losses for which the claim is filed.
							(b)Ownership Rights
				RetainedNo claimant shall be required nor be deemed, either
				directly or indirectly, to transfer, waive, or otherwise forfeit any right of
				ownership in or to the property that claimant owns under the laws of Cyprus as
				a condition to or as the result of filing a claim, having the claim determined,
				or accepting an award based on the claim.
						(c)Submission of
				claims
							(1)Requirement to
				establish time periodNot later than 60 calendar days after the
				date of the enactment of an appropriations Act that makes available funds for
				the payment of administrative expenses incurred by the Commission in carrying
				out this title, the Commission shall establish a period during which claimants
				may submit claims under this title.
							(2)PublicationThe Commission shall publish in the Federal
				Register the beginning and ending dates of the time period to which paragraph
				(1) refers.
							(3)Time
				periodThe time period to
				which paragraph (1) refers may not exceed 24 consecutive calendar months
				beginning with the first month following the month in which the notice is
				published under paragraph (2).
							805.Ownership of
				claimsA claim may be
				favorably considered under section 804—
						(1)only if the
				property right on which it is based was owned, wholly or partially, directly or
				indirectly, by a national of the United States under the laws of Cyprus on the
				date on which the exclusion from or occupation of the property began;
				and
						(2)only to the extent
				that the claim has been held or acquired by one or more nationals of the United
				States continuously from that date until the date on which the claim is filed
				with the Commission.
						806.Certification;
				assigned claims
						(a)Certification of
				Claims
							(1)Certification to
				the claimantThe Commission shall certify to each claimant who
				files a claim under this title—
								(A)the dollar amount
				determined by the Commission to be the loss suffered by the claimant that is
				covered by this title; and
								(B)if, on the date on
				which the Commission makes the certification under subparagraph (A), Turkey is
				excluding the claimant from the claimant’s property, a mathematical basis
				determined by the Commission for calculating the loss suffered by the claimant
				for the continued use and occupation of the property by Turkey after the date
				of the award.
								(2)Certification to
				the secretary of stateThe Commission shall certify to the
				Secretary of State—
								(A)the dollar amount
				of each claim certified under paragraph (1)(A);
								(B)any mathematical
				basis certified under paragraph (1)(B) in connection with that claim;
				and
								(C)a statement of the
				evidence upon which the Commission relied and the reasoning employed by the
				Commission in determining the dollar amount described in subparagraph (A) and
				the mathematical basis described in subparagraph (B).
								(b)Assigned
				ClaimsIn any case in which a claim under this title is assigned
				by purchase before the Commission determines the amount due on that claim, the
				amount so determined may not exceed the amount of actual consideration paid by
				the last such assignee.
						807.Consolidated
				awardsWith respect to any
				claim under section 804 that, at the time of the award, is vested in persons
				other than the person by whom the original loss was sustained, the Commission
				shall issue a consolidated award in favor of all claimants then entitled to the
				award. The award shall indicate the respective interests of such claimants in
				the award. All such claimants shall participate, in proportion to their
				indicated interests, in any payments that may be made under this title in all
				respects as if the award had been in favor of a single person.
					808.Claims
				Fund
						(a)AuthorityThe
				Secretary of the Treasury may establish in the Treasury of the United States a
				Claims Fund for the payment of unsatisfied claims of nationals of the United
				States against Turkey, as authorized by this title.
						(b)Contributions to
				claims fundThe Claims Fund shall consist of such sums as may be
				paid to or realized by the United States pursuant to the terms of any agreement
				settling those claims described in section 804 that may be concluded between
				the Governments of the United States and Turkey.
						(c)Deduction of
				administrative expensesThe Secretary of the Treasury shall
				deduct from any amounts covered into the Claims Fund a dollar amount equal to 5
				percent thereof as reimbursement to the Government of the United States for
				expenses incurred by the Commission and by the Department of the Treasury in
				the administration of this title. The amounts so deducted shall be covered into
				the Treasury as miscellaneous receipts.
						809.Award payment
				procedures
						(a)Certification of
				awards to Secretary of the TreasuryThe Commission shall certify to the
				Secretary of the Treasury the dollar amount of each award made pursuant to
				section 804.
						(b)Payment of
				awards
							(1)Principal
				amountsUpon certification of
				each award made under section 804, the Secretary of the Treasury shall, out of
				the sums covered into the Claims Fund, make payments on account of such awards
				as follows, and in the following order of priority:
								(A)Payment in the
				amount of $25,000 or the principal amount of the award, whichever is
				less.
								(B)Thereafter,
				payments from time to time, in ratable proportions, on account of the unpaid
				balance of the principal amounts of all awards according to the proportions
				that the unpaid balance of such awards bear to the total amount in the Claims
				Fund available for distribution at the time such payments are made.
								(2)Subsequent
				paymentsAfter payment has
				been made in full of the principal amounts of all awards pursuant to paragraph
				(1), pro rata payments may be made on account of any interest that may be
				allowed on such awards.
							(c)RegulationsPayments
				or applications for payments under subsection (b) shall be made in accordance
				with such regulations as the Secretary of the Treasury may prescribe.
						810.Settlement
				periodThe Commission shall
				complete its affairs in connection with the settlement of claims pursuant to
				this title not later than the end of the 3-year period beginning on the final
				date for the filing of claims as provided in section 804(c).
					811.Transfer of
				recordsThe Secretary of
				State, the Secretary of the Treasury, and the Secretary of Defense shall
				transfer or otherwise make available to the Commission such records and
				documents relating to claims authorized by this title as may be required by the
				Commission in carrying out its functions under this title.
					812.Fees for
				services
						(a)Limitation on
				fees
							(1)LimitationRemuneration on account of services
				rendered on behalf of any claimant in connection with any claim filed with the
				Commission under this title may not exceed 10 percent of the total dollar
				amount paid pursuant to an award certified under the provisions of this title
				on account of such claim.
							(2)Notification of
				agreementsAny agreement contrary to the limitation set forth in
				paragraph (1) is unlawful and void.
							(b)Penalty for
				violationAny person who
				demands or receives any remuneration that exceeds the maximum remuneration set
				forth in subsection (a) shall be fined under title 18, United States Code,
				imprisoned for not more than 12 months, or both.
						813.Application of
				other provisions
						(a)In
				general
							(1)ProvisionsTo
				the extent that they are not inconsistent with the provisions of the title, the
				following provisions of title I of this Act shall apply to this title:
								(A)Subsections (b),
				(c), (d), (e) and (h) of section 4.
								(B)Subsections (c),
				(d), (e) and (f) of section 7.
								(2)ReferenceAny
				reference to this title in the provisions described in
				subparagraph (A) or (B) of paragraph (1) is a reference to such provisions and
				to this title.
							(b)Administrative
				procedureExcept as otherwise
				set forth in this title and in those provisions of title I set forth in
				subparagraph (A) or (B) of subsection (a)(1), the Commission shall comply with
				the provisions of subchapter II of chapter 5, and the provisions of chapter 7,
				of title 5, United States Code.
						814.Authorization
				of appropriationsThere are
				authorized to be appropriated for any fiscal year beginning on or after October
				1, 2010, such sums as may be necessary to enable the Commission and the
				Department of the Treasury to pay their respective administrative expenses
				incurred in carrying out their functions under this title. Amounts appropriated
				under this section may remain available until
				expended.
					.
		3.Jurisdiction of
			 United States district courts
			(a)In
			 generalChapter 85 of title 28, United States Code, is amended by
			 adding at the end the following new section:
				
					1370.Civil actions
				by nationals of the United States who own real property in Cyprus against
				private persons
						(a)JurisdictionThe
				district courts shall have original jurisdiction of any civil action that is
				brought—
							(1)by a national of
				the United States—
								(A)who holds title to
				any real property under the laws of Cyprus that is located in that portion of
				the territory of Cyprus that is occupied by Turkey; and
								(B)who has been
				excluded from that property by reason of such occupation;
								(2)against any private person who for any
				purpose and in any way uses, occupies, or benefits from that property at any
				time during the period of such exclusion; and
							(3)for the fair
				rental value of the property during the period of such use, occupation, or
				benefit.
							(b)DefinitionsAs
				used in this section—
							(1)the term
				national of the United States means—
								(A)a natural person
				who is either a citizen of the United States or an alien lawfully admitted for
				permanent residence to the United States;
								(B)a natural person
				who acquired title to property in Cyprus through intestate or testate
				succession under the laws of the United States or of any State, the District of
				Columbia, the Commonwealth of Puerto Rico, or any territory or possession of
				the United States from or through a natural person described in subparagraph
				(A); or
								(C)a corporation or
				other legal entity that is organized under the laws of the United States or of
				any State, the District of Columbia, the Commonwealth of Puerto Rico, or any
				territory or possession of the United States, if one or more natural persons
				described in subparagraph (A) own, directly or indirectly, 50 percent or more
				of the outstanding capital stock or other beneficial interest of such
				corporation or entity;
								(2)the term
				property means any real property or any right or interest in any
				real property, including any leasehold interest, to which a national of the
				United States holds title under the laws of Cyprus;
							(3)the term
				Turkey means—
								(A)the Republic of
				Turkey;
								(B)any political
				subdivision, agency, or instrumentality of the Republic of Turkey, including
				the Turkish Armed Forces;
								(C)any agent of or
				unincorporated association that purports to discharge any function of a
				nation-state under the auspices of the Republic of Turkey, including the
				unincorporated association known as the Turkish Republic of Northern
				Cyprus; and
								(D)any organization
				that purports to be a political subdivision, agency, or instrumentality of the
				unincorporated association known as the Turkish Republic of Northern
				Cyprus;
								(4)the term
				Cyprus means the Republic of Cyprus; and
							(5)the term private person
				means—
								(A)any natural person who—
									(i)at
				any time on or after July 20, 1974, uses, occupies, or benefits from property
				in Cyprus, if such use, occupation, or benefit was enabled by Turkey or any
				person or entity, other than a national of the United States who held lawful
				title to that property under the laws of Cyprus as of July 20, 1974; and
									(ii)holds such title
				when any civil action under this section is brought by reason of such use,
				occupation, or benefit; and
									(B)any corporation or
				other legal entity that—
									(i)is
				organized under the laws of the United States or of any State, the District of
				Columbia, the Commonwealth of Puerto Rico, or any territory or possession of
				the United States or under the laws of any foreign state; and
									(ii)(I)at any time on or after
				July 20, 1974, uses, occupies, or benefits from property in Cyprus, if such
				use, occupation, or benefit was enabled by Turkey or any person or entity,
				other than a national of the United States who held title to that property
				under the laws of Cyprus as of July 20, 1974; and
										(II)holds such title when any civil action
				under this section is brought by reason of such use, occupation, or
				benefit.
										(c)Special
				rulesFor purposes of this section—
							(1)process is served
				if service is accomplished in any manner set forth in this title;
							(2)the district court
				shall not consider the doctrine of forum non conveniens in any civil action
				asserted under this section and shall refuse to hear any motion or request by
				any person or party that the civil action be dismissed on the grounds of forum
				non conveniens;
							(3)in determining
				whether the person or party asserting the civil action has lawful title, the
				district court shall apply only the laws of Cyprus in making that
				determination; and
							(4)in determining the
				amount of any award in any civil action, the district court shall consider only
				evidence of the fair rental market value of the property for each calendar year
				for which the plaintiff has been excluded from its property, as that value
				would have been calculated in Cyprus if the plaintiff had not been excluded
				from the property.
							(d)Limitation on
				actionsAny civil action against a private person under this
				section may be brought at any time before the end of the period of 36
				consecutive calendar months that begins after the last day of the month in
				which the private person ceases to use, occupy, or benefit from the property
				that is the subject of the action. This subsection applies in lieu of section
				1658.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 85 of title 28,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						1370. Civil actions by nationals of the
				United States who own real property in Cyprus against private
				persons.
					
					.
			(c)ApplicabilityThe
			 amendments made by this section shall apply to any cause of action arising
			 before, on, or after the date of the enactment of this Act.
			4.Venue
			(a)In
			 generalChapter 87 of title 28, United States Code, is amended by
			 adding at the end the following new section:
				
					1414.Venue of civil
				actions against private persons brought by nationals of the United States who
				own real property in CyprusNotwithstanding any other provision of this
				chapter, a civil action under section 1370 may be brought only in the District
				Court for the District of Columbia or the District Court for the Southern
				District of New
				York.
					.
			(b)Conforming
			 amendmentThe table of sections for chapter 87 of title 28,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						1414. Venue of civil actions against
				private persons brought by nationals of the United States who own real property
				in
				Cyprus.
					
					.
			5.Effective
			 dateSubject to section 3(c),
			 this Act and the amendments made by this Act shall take effect on the date of
			 the enactment of this Act.
		
